DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 7-11, filed 6/29/2021, with respect to claims 1-7 & 15-21 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner’s amendment has been made to correct a claim dependency issue in Claim 19 because it depends on cancelled claim 8.
The application has been amended as follows: 
Claim 19:
19. The grommet according to claim [[8]] 1, wherein the groove part is formed along the circumferential direction of the tubular part in a part of the cylindrical part where the cylindrical part overlaps with the open/close part in the axial direction.
 
Allowable Subject Matter
Claim 1-7 & 15-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest a grommet comprising:  a halved part that is formed to have a shape of a part of the tubular part in a circumferential direction; an open part where an inside of the tubular part is open at a position except a position where the halved part is formed in the circumferential direction; an open/close part that is formed continuing from the halved part in the circumferential direction and is able to open and close the open part: a cylindrical part positioned between the main body part and the halved part; a groove part formed along the circumferential direction; and a convex part that is formed along the circumferential direction and enters the groove part in the state where the open part is closed by the open/close part, and the groove part is provided to one of the cylindrical part and the open/close part and the convex part is provided to the other.
Regarding Claim 15, the cited prior art of record does not teach or fairly suggest a wire harness comprising: a wiring material having conductivity; and a grommet provided to the wiring material, wherein the grommet includes: a tubular part that is unified with the main body part so as to have a tubular shape, and has the wiring material inserted thereinto along the axial direction, the tubular part includes: a halved part that is formed to have a shape of a part of the tubular part in a circumferential direction; an open part where an inside of the tubular part is open at a position except a position where the halved part is formed in the 
Regarding Claim 21, the cited prior art of record does not teach or fairly suggest a grommet comprising: a tubular part that is unified with the main body part so as to have a tubular shape, and has the wiring material inserted thereinto along the axial direction, wherein the tubular part includes: a halved part that is formed to have a shape of a part of the tubular part in a circumferential direction; an open part where an inside of the tubular part is open at a position except a position where the halved part is formed in the circumferential direction; and an open/close part that is formed continuing from the halved part in the circumferential direction and is able to open and close the open part, the open/close part is one of open/close parts disposed on both sides of the halved part in the circumferential direction, and the open/close parts disposed on both sides of the halved part overlap with each other partially in the radial direction of the tubular part in a state where the open part is closed.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 2-7 & 16-20 depend upon claim 1 and thus are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829.  The examiner can normally be reached on Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847